           Case 3:20-cv-01050-VAB Document 13 Filed 08/19/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



NOEL DIAZ,                                        :
  Plaintiff,                                      :
                                                  :
    v.                                            :   Case No. 3:20-cv-1050 (VAB)
                                                  :
HANNA, et al.,                                    :
  Defendants.                                     :


                     RULING ON MOTION FOR RECONSIDERATION

         On August 7, 2020, the Court denied Mr. Diaz’s motion to proceed in forma pauperis

filed by the plaintiff, Noel Diaz. Order, ECF No. 11 (Aug. 7, 2020). On August 12, 2020, Mr.

Diaz filed a motion seeking reconsideration of that decision. Mot. for Reconsideration, ECF No.

12 (Aug. 12, 2020) (“Mot.”). He states that the only money he receives is from gifts and that he

has an outstanding bill that he cannot pay. Mot. at 1.

         “The standard for granting [a motion for reconsideration] is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data that

the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted). “Reconsideration is not intended for the court to reexamine a decision or the

party to reframe a failed motion.” Fan v. United States, 710 F. App’x 23, 24 (2d Cir. 2018)

(citing Questrom v. Federated Dep't Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y. 2000)); accord

Shrader, 70 F.3d at 257 (“[A] motion to reconsider should not be granted where the moving

party seeks solely to relitigate an issue already decided.”); see also D. CONN. L. CIV. R. 7(c)1

(Motions for reconsideration generally will be denied unless the movant can point to controlling
          Case 3:20-cv-01050-VAB Document 13 Filed 08/19/20 Page 2 of 2



decisions or data that the court overlooked in the initial decision or order” and require that the

motion “be accompanied by a memorandum setting forth concisely the controlling decisions or

data the movant believes the court overlooked.”).

       Mr. Diaz has submitted a copy of a medical bill for CT and MRI scans taken on July 18,

2020. At that time, Mr. Diaz remained incarcerated, Mot. at 2, and he has not established his

legal responsibility for outside medical services provided during his incarceration. In addition,

the bill is dated July 27, 2020, after Mr. Diaz filed this action. Id. Thus, even if Mr. Diaz was

responsible for the bill, it does not constitute data the Court overlooked.

       The copy of his inmate account statement shows that Mr. Diaz had a balance of $505.33

and showed regular substantial deposits. Inmate Account Statement, ECF No. 3 (July 24, 2020).

For example, Mr. Diaz had deposits of $260.00 in May 2020 and $680.00 in June 2020. Id. Mr.

Diaz, like all litigants must decide how to allocate his income and, unlike other litigants, has no

costs for room and board.

       The Court concludes that Mr. Diaz has not identified any law or facts overlooked by the

Court in denying the motion. As a motion for reconsideration is not intended as a vehicle to

reframe the motion, Mr. Diaz’s motion for reconsideration [ECF No. 12] is DENIED. Mr. Diaz

shall submit the filing fee by September 25, 2020 from the date of this order or the case will be

dismissed.

       SO ORDERED at Bridgeport, Connecticut, this 19th day of August 2020.


                                              /s/____________________________
                                              Victor A. Bolden
                                              United States District Judge



                                                 2
